IN THE UNITED STATES DISTRICT COURT FOR) 95> wie co

THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA ex
rel. JOLIE JOHNSON and DEBBIE
HELMLY, and STATE OF GEORGIA
ex rel. JOLIE JOHNSON and
DEBBIE HELMLY,

Relators,

v. CASE NO. CV416-290
BETHANY HOSPICE AND
PALLIATIVE CARE OF COASTAL
GEORGIA, LLC; and BETHANY
HOSPICE AND PALLIATIVE CARE,

 

LLG;
Defendants.
ORDER
Before the Court is the parties’ Stipulated Dismissal.
(Doc. 125.) Pursuant to Federal Rule of Civil Procedure

41(a) (1) (A) (ii), a plaintiff may dismiss an action by filing
“a stipulation of dismissal signed by all parties who have
appeared.” Under this rule, parties are also permitted to
dismiss a defendant from an action without dismissing the

entire case. Klay v. United Healthgroup, Inc., 376 F.3d

 

1092, 1106 (llth Cir. 2004). As requested by the parties,

Defendant Bethany Hospice and Palliative Care of Coastal

 
Georgia, LLC is DISMISSED WITH PREJUDICE. The Clerk is

DIRECTED to amend the caption accordingly.

ft
SO ORDERED this afr day of July 2019.

Ausmasenien

WILLIAM T. MOORE, JR
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
